Case 19-59440-pwb         Doc 6    Filed 06/18/19 Entered 06/18/19 14:45:41            Desc Main
                                   Document      Page 1 of 8


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

                                                      )      CHAPTER 11
IN RE:                                                )
                                                      )      CASE NO. 19-59440-pwb
P-D VALMIERA GLASS USA CORP,
                                                      )
                       Debtor.                        )
                                                      )

              MOTION SEEKING ENTRY OF AN ORDER AUTHORIZING
                 USE OF FUNDS FOR ORDERLY PLANT CLOSURE

       COMES NOW P-D Valmiera Glass USA Corp., debtor and debtor-in-possession (the

“Debtor”) in the above-styled Chapter 11 case (the “Case”), and hereby files this motion (the

“Motion”), pursuant to Section 363(b)(1) of Title 11 of the United States Code, 11 U.S.C. § 101 et

seq. as amended (the “Bankruptcy Code”), seeking entry of an order authorizing the use of funds

of the Debtor’s estate to implement orderly plant closure procedures. In support thereof, the

Debtor respectfully represents as follows:

                                        Relief Requested

                                                 1.

       By this Motion, the Debtors request entry of an order approving the Debtor’s expenditure

of estate funds to shut down the furnace used in its Phase II operations in an orderly fashion so as

to preserve the integrity and value of the furnace (and related assets) and to ensure the safety of

the Debtor’s employees who will be implementing the shutdown.

                                     Jurisdiction and Venue

                                                 2.

       This Court has jurisdiction of this Motion pursuant to 28 U.S.C. §§ 157 and 1334. This is

a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2). Venue of the Debtors’ Chapter 11 case and
Case 19-59440-pwb            Doc 6      Filed 06/18/19 Entered 06/18/19 14:45:41                   Desc Main
                                        Document      Page 2 of 8


this Motion in this District are proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory

predicate for the relief sought herein is Section 363(b)(1) of the Bankruptcy Code.

                                                Background

                                                       3.

        On June 17, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for relief

under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). The Debtor is

authorized to operate its business as a debtor-in-possession pursuant to Sections 1107 and 1108 of

the Bankruptcy Code. As of the date of this filing, no official committee of unsecured creditors

has been appointed, and no request for the appointment of a trustee or examiner has been made.

                                                       4.

        The Debtor is a Georgia corporation and the only United States entity which is a member

of Valmiera Glass Group. Valmiera Glass Group is comprised of Valmieras Stikla Šķiedra, AS

(“VSS”)1, the Debtor’s Latvian parent company (located in Latvia), Valmiera Glass UK Ltd., a

sister company to the Debtor (located in the United Kingdom), and P-D Valmiera Glass USA Corp.

(located in Georgia). Together with its parent and sister companies, the Debtor is a vertically

integrated supplier of various composite materials to the aviation industry, architecture and other

industries. The Debtor’s operations focus on the production and distribution of glass fibre and

glass fibre products from its manufacturing facility in Dublin, Georgia. The Debtor’s business has

been organized by two units. “Phase I” became operational in 2015 and is engaged in the

production of needle mats which provide insulation for industrial uses.                  In 2017, the Debtor

launched “Phase II” of its operations and built a fiberglass furnace for the production of glass fibre.

Phase II has proven to be unprofitable and a cash drain on the remaining portion of the Debtor’s


1
  VSS is a publicly traded Latvian company which holds a 52% interest in the Debtor. On June 17, 2019, VSS filed
a Legal Protection Proceeding in Latvia in order to negotiate a restructuring agreement with its creditors.

                                                      -2-
Case 19-59440-pwb          Doc 6   Filed 06/18/19 Entered 06/18/19 14:45:41           Desc Main
                                   Document      Page 3 of 8


business. Shortly before its Chapter 11 filing, the Petition Date, the Debtor began shutting down

the Phase II operations.

                                                5.

       As of the Petition Date, the Debtor employed approximately 60 people (the “Employees”).

Immediately prior to the filing, the Debtor had a workforce of approximately 437 employees, but

terminated 377 employees (the “Former Employees”) pre-petition in conjunction with the closure

of the Phase II operations.

                                                6.

       The Phase II operations began in 2017, and over $120 million was invested into a large

furnace and facility which are part of these operations. The Debtor intends to seek a buyer for

these valuable assets during the Chapter 11 case as part of its reorganization strategy.      Thus,

preserving the value of the furnace utilized in the Phase II operations is critical to the Debtor’s

ability to reorganize.

                                                7.

       As noted above, the Phase II operations utilizes a large furnace to manufacture glass fibre.

It operates at extremely high temperatures – in excess of 1500 degrees Celsius, which is necessary

in order to melt the glass. The furnace was designed to operate 24 hours per day, 365 days per

year. A sudden shutdown would destroy the commercial value of the furnace and could pose a

safety hazard to the Debtor’s remaining employees. In order to preserve the value of the furnace

and the Phase II operations, and to ensure the safety of remaining employees, the furnace needs to

be shut down in an orderly, incremental fashion, over a period of 10-14 days. The Debtor has

developed a plan and related budget to effectuate this orderly shutdown of the furnace (the




                                                -3-
Case 19-59440-pwb          Doc 6   Filed 06/18/19 Entered 06/18/19 14:45:41             Desc Main
                                   Document      Page 4 of 8


“Shutdown Plan”). A copy of said budget (the “Shutdown Budget”) will be filed at or before

any hearing on this Motion.

                                          Basis for Relief

                                                 9.

        The Debtor believes that it might be authorized under 11 U.S.C. § 363(c)(1) to implement

the Shutdown Plan in the ordinary course of business; however out of an abundance of caution,

the Debtor seek authority to implement the Shutdown Plan pursuant to 11 U.S.C. § 363(b)(1).

                                                10.
        Section 363(b)(1) of the Bankruptcy Code provides in relevant part that “[t]he Trustee,

after notice and a hearing, may use, sell or lease, other than in the ordinary course of business,

property of the estate.”

                                                11.
        The Debtor believes that approval of the Shutdown Plan, including the expenditure of

estate funds pursuant to the Shutdown Budget, is in the best interest of the Debtor, its estate and

its creditors.

                                                12.

        For the foregoing reasons, the Debtor submits that approval of the Shutdown Plan,

including the expenditure of estate funds pursuant to the Shutdown Budget, is justified and

appropriate and a proper exercise of the Debtor’s business judgment.

                                              Notice
                                                13.

        Notice of this Motion is being provided to the Office of the United States Trustee and those

parties identified on the List of Twenty Largest Creditors filed in this case. In light of the nature



                                                -4-
Case 19-59440-pwb         Doc 6     Filed 06/18/19 Entered 06/18/19 14:45:41              Desc Main
                                    Document      Page 5 of 8


of the relief requested, the Debtors respectfully request that the Court find that no further notice is

necessary.

       WHEREFORE, based upon the foregoing, the Debtor respectfully request that this Court:

   (a) enter an Order substantially in the form attached hereto as Exhibit A, approving the

Shutdown Plan and expenditure of estate funds in accordance with a Shutdown Budget; and

   (b) grant the Debtor such other and further relief as is just and proper.

   This 18th day of June, 2019.

                                                    Respectfully submitted,

                                                     SCROGGINS & WILLIAMSON, P.C.

                                                     /s/ J. Robert Williamson
 One Riverside                                       J. ROBERT WILLIAMSON
 4401 Northside Parkway                              Georgia Bar No. 765214
 Suite 450                                           ASHLEY REYNOLDS RAY
 Atlanta, Georgia 30327                              Georgia Bar No. 601559
 T: (404) 893-3880                                   MATTHEW W. LEVIN
 F: (404) 893-3886                                   Georgia Bar No. 448270
 E: rwilliamson@swlawfirm.com
    aray@swlawfirm.com                               Counsel for the Debtor
    mlevin@swlawfirm.com




                                                 -5-
Case 19-59440-pwb               Doc 6      Filed 06/18/19 Entered 06/18/19 14:45:41               Desc Main
                                           Document      Page 6 of 8


                                                    EXHIBIT A




                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

                                                               )         CHAPTER 11
IN RE:                                                         )
                                                               )         CASE NO. 19-59440-pwb
P-D VALMIERA GLASS USA CORP,
                                                               )
                             Debtor.                           )
                                                               )


        ORDER AUTHORIZING USE OF FUNDS FOR ORDERLY PLANT CLOSURE
           THIS MATTER came before the Court at hearing on June 18, 2016 at 2:30 p.m. (the

“Hearing”) to consider the Motion Seeking Entry of an Order Authorizing Use of Funds for

Orderly Plant Closure (the “Motion”)2 [Doc. No. __] filed by the Debtor on June 17, 2019.

Pursuant to the Motion, the Debtor seeks entry of an order, pursuant to 11 U.S.C. § 363(b)(1),

authorizing the Debtor to implement a proposed Shutdown Plan, including the use of estate funds

pursuant to a Shutdown Budget.




2
    Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.
Case 19-59440-pwb          Doc 6     Filed 06/18/19 Entered 06/18/19 14:45:41               Desc Main
                                     Document      Page 7 of 8


        The Court having reviewed the Motion, the record in the case, it appearing that due and

sufficient notice of the Motion has been given; and it appearing that no other or further notice need

be provided; and it appearing that the relief requested by the Motion is in the best interest of the

Debtors, their estates, their creditors and other parties in interest; for good cause shown, it is hereby

ORDERED, ADJUDGED, and DECREED as follows:

    1. The Motion is GRANTED.

    2. The Debtor is authorized to implement its proposed Shutdown Plan.

    3. The Debtor is further authorized to pay all expenses necessary to implement its Shutdown

        Plan in accordance with the Shutdown Budget. In connection therewith, the Debtor shall

        be permitted to exceeded budgeted amounts for any lime item shown on the Shutdown

        Budget by 15%, as to any single line item, and 10% in the aggregate, without the need for

        further Court approval.

    4. This Court shall retain jurisdiction with respect to all matters arising from or relating to the

        interpretation or implementation of this Order.

                                            END OF ORDER

Prepared and presented by:

SCROGGINS & WILLIAMSON, P.C.

J. ROBERT WILLIAMSON
Georgia Bar No. 765214
ASHLEY REYNOLDS RAY
Georgia Bar No. 601559
One Riverside
4401 Northside Parkway
Suite 450
Atlanta, GA 30327
T:     404-893-3880
E:     rwilliamson@swlawfirm.com
       aray@swlawfirm.com
    Counsel for the Debtor
Case 19-59440-pwb   Doc 6     Filed 06/18/19 Entered 06/18/19 14:45:41   Desc Main
                              Document      Page 8 of 8


                                  Distribution List

                               J. ROBERT WILLIAMSON
                            SCROGGINS & WILLIAMSON, P.C.
                               4401 Northside Parkway
                                      Suite 450
                                  Atlanta, GA 30327

                                 MARTIN P. OCHS
                      OFFICE OF THE UNITED STATES TRUSTEE
                           362 Richard Russell Building
                             75 Ted Turner Drive, SW
                                Atlanta, GA 30303
